DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 109 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 124-128, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement,  are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/27/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Kopecky on 1/25/2022.

Claim 109 has been amended as follows:

109. An oxygen depletion device 10 for depleting oxygen and carbon dioxide from blood comprising: 
an outer receptacle 101 substantially impermeable to oxygen and carbon dioxide; 
an inner collapsible blood container 102 comprising one or more chambers comprising a material having a permeability to oxygen of at least 25 Barrer; 
a spacer 110 situated between said outer receptacle 101 and said inner collapsible blood container 102; 
and an oxygen sorbent 103 situated between said outer receptacle 101 and said inner collapsible blood container 102, 
wherein said spacer 110 is a mesh 

Claim 117 has been amended as follows:

117. The oxygen depletion device 10 of claim 109, wherein said at least one interstice 111 comprises between 60% to 75% of the total area of said mesh 

Claim 121 has been cancelled.

Claim 124 has been amended as follows:
124. A method to prepare blood for storage comprising: 
providing an oxygen depletion device 10 comprising: 
 and carbon dioxide;
an inner collapsible blood container 102 comprising one or more chambers comprising a material having a permeability to oxygen of at least 25 Barrer and enclosed within said outer receptacle;
a spacer 110 situated between said outer receptacle 101 and said inner collapsible blood container 102; 
and an oxygen sorbent 103 situated between said outer receptacle 101 and said inner collapsible blood container 102, 
wherein said spacer 110 is a mesh comprising at least one interstice 111 and maintains a headspace defined by said outer receptacle 101 and said inner collapsible blood container 102, wherein said at least one interstice 111 comprises between 50% to 80% of the total area of said mesh material of said spacer 110, and wherein said headspace ensures efficient diffusion of oxygen from a surface of said inner collapsible blood container 102 to said oxygen sorbent 103;
flowing said blood into said inner collapsible blood container 102 of said oxygen depletion device 10, and producing oxygen-reduced blood having less than 20% oxygen saturation.

Allowable Subject Matter
Claims 109-111, 113-120, 122-129 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior art of Bitensky et al.  (US 6,162,396) and Suzuki et al. (US 4,872,553) disclose an oxygen depletion device comprising an outer oxygen impermeable receptacle and an inner oxygen permeable receptacle with a spacer and oxygen sorbent. The cited prior art does not suggest or fairly disclose a spacer formed from a mesh comprising at least one interstice which comprises between 50% to 80% of the total area of said mesh material in combination with other claim features.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799